UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7407



MACK RAY LITTLE,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(CR-92-369-M-1, CA-02-510-4-25)


Submitted:   November 6, 2003          Decided:     November 25, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mack Ray Little, Appellant Pro Se. Eric William Ruschky, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mack Ray Little appeals the district court’s order denying his

petition for a writ of coram nobis, granting summary judgment to

defendant, and denying his motion to amend his petition.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.         See Little v.

United States, Nos. CR-92-369-M-1; CA-02-510-4-25 (D.S.C. filed

Aug. 20, 2003 & entered Aug. 21, 2003).        We deny Little’s request

for   a   certificate   of   appealability   because   a   certificate   of

appealability is not required for our review of the denial of coram

nobis relief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                     2